Andree Layton Roaf, Judge, dissenting. I would reverse and remand this case. The two prevailing judges take issue with my rebanee, in part, on a UALR Law Journal article in reaching the conclusion that the closing-argument issue is preserved for our review. However, unlike the two prevaibng judges, I cannot so Hghtly dismiss solid scholarship in favor of a dubious and shaky holding from a single case, especially when the law review article makes good sense and the case does not. This issue is preserved, the prosecutor’s remarks to Leaks’s jury were both improper and highly prejudicial, and even at the risk of “wasting” a few judicial resources, I cast my vote to reverse and remand so that Leaks can get the fair trial to which he is entitled. It is well settled that closing arguments must be confined to questions in issue, the evidence introduced, and all reasonable inferences and deductions that can be drawn therefrom. Echols v. State, 326 Ark. 917, 936 S.W.2d 509 (1996); Williams v. State, 259 Ark. 667, 535 S.W.2d 842 (1976). There can be no dispute that whether Leaks was guilty of capital murder was not a question in issue in this case. Other jurisdictions have held that arguments similar to the one made by Leaks’s prosecutor, whether made by the State or the accused, are highly improper, and so should we. In Vines v. State, 231 S.W.2d 332 (Tenn. 1950), the appellant’s conviction for assault with intent to commit murder was reversed and remanded for new trial because the prosecutor suggested that appellant intended to rape the victim, when the case was prosecuted on the theory that his purpose was to commit a robbery. The trial court allowed the argument over the appellant’s objection. In reversing, the Tennessee Supreme Court stated: We think the foregoing argument by the State’s counsel justifies a reversal of this case. The defendant was not on trial for attempted rape. On the contrary, the State had put him to trial upon an indictment charging an assault to commit murder, the theory being that his purpose was robbery. The State’s counsel clearly asked the jury to give consideration to the theory of attempted rape, and not robbery, referring to the defendant as “this human fiend . . . .” The court should have admonished counsel that he had no way to argue a theory that was wholly foreign to the indictment in order to secure a conviction, and that the language used was highly improper. While it is the duty of the State’s counsel to prosecute all offenders with the utmost vigor, he is never driven to the necessity of indulging in such intemperate language to influence a jury’s decision.” (Citation omitted.) In State v. Dickson, 691 S.W.2d 334 (Mo. App. 1985), the Missouri Court Appeals, in affirming a conviction for capital murder, held that the trial court properly sustained the State’s objection to appellant’s closing arguments. After the State suggested in its closing that the appellant had a “sexual purpose” in the attack on the victim, appellant’s counsel attempted to argue that the killing was a felony murder rather than capital murder. However, the jury was instructed only on capital murder, murder in the second degree and manslaughter. The court stated: It is thus evident that if appellant’s lawyer, at the time of the prosecutor’s objection was intending to argue to the jury that a killing during an attempted rape would constitute “felony-murder,” such an argument would have been outside of the instruction. While counsel may argue to facts as they pertain to the law declared in the instructions of the court, it is improper for counsel to argue questions of law not within the issues or inconsistent with the instructions of the court, or to present false issues. Whether appellant, on the evidence before the jury, was guilty of “felony-murder” was not an issue for the jury to decide. (Citation omitted.) Finally, in United States v. Quinn, 467 F.2d 624 (1972), cert. denied, 410 U.S. 935 (1973), the Eighth Circuit Court of Appeals affirmed the appellant’s conviction, rejecting his argument that it was error for the trial court to prohibit defense counsel from arguing that he should have been charged with another crime rather than the crime with which he was charged, stating: The scope and extent of oral argument are within the sound discretion of the trial court and a new trial should not be granted unless it is clear that the court abused its discretion. It is well settled that the arguments of counsel must be confined to the issues of the case, the applicable law, pertinent evidence, and such legitimate inferences as may properly be drawn. (Citation omitted.) It is clear that the prosecutor’s argument to Leaks’s jury was outside the charges and evidence in this case, and thus improper. Moreover, for the prosecutor to argue that Leaks could have been charged with capital murder and been given the death penalty was highly prejudicial. Two of the prevailing judges somehow conclude that Leaks was not prejudiced because he was an habitual offender, and did not receive the maximum sentence that he could have been given for first-degree murder. However, Leaks was sentenced as an habitual offender pursuant to Ark. Code Ann. § 5-4-501(a) (Repl. 1997), which provides for a sentence of ten to sixty years, or life, for first-degree murder, a Class Y felony, and five to thirty years for conviction of second-degree murder, a Class B felony. Thus, Leaks’s sentence of forty years exceeded by ten years the maximum sentence he could have received for second-degree murder, as an habitual offender. The majority also conclude that Leaks suffered no prejudice because there was overwhelming evidence of his guilt; they miss the point. Of course there was overwhelming evidence of his guilt, but of which crime? The trial court concluded that the evidence supported the lesser-included instruction on second-degree murder, because he gave the instruction. Leaks was entitled to a fair deliberation by the jury on the two offenses. What he got instead were deliberations skewed in favor of first-degree murder when the prosecutor, with the trial court’s approval, unfairly and improperly planted the suggestion of a third and even more serious charge in the minds of the jurors. Finally, Leaks’s failure to request a mistrial until after the jury had retired is nothing more than a red herring, and should not preclude our review of this issue, because Leaks need not have requested the mistrial at all after the trial court overruled his objection. In this regard, the majority accepts the State’s argument that Mills v. State, 322 Ark. 647, 910 S.W.2d 682 (1995), provides authority to affirm Leaks’s conviction without reaching the merits of this issue. Although the trial court also overruled the defendant’s objection to the prosecutor’s closing argument in Mills, and afterwards, Mills failed to request any further rehef, the supreme court, in affirming the conviction, stated: We have held that the trial court is given broad discretion to control counsel in closing arguments and this court does not interfere with that discretion absent a manifest abuse of it. Indeed, remarks made during closing arguments that require reversal are rare and require an appeal to the jurors’ passions. It does not appear that any such appeal for an emotional or passionate response was made in this case. Further, it is difficult to fathom how the prosecutor’s remarks in any way prejudiced Mills’ case. And, lastly, defense counsel made no request for relieffollowing his objection. There was no error by the trial court in overruling the objection. (Citation omitted and emphasis added.) Mills v. State, 322 Ark. at 659. Thus, the holding in Mills does not hinge on the failure to request further rehef after Mills’s objection was overruled, because the supreme court determined that the trial court did not err in overruhng the objection in the first instance. The majority’s further rebanee on Smith v. State, 302 Ark. 459, 790 S.W.2d 435 (1990), to avoid reaching the merits of this issue also rests upon shaky ground. Indeed, the majority has very effectively demonstrated the problems that can later arise from less-than-care&l use of precedent, as occurred in the Smith decision. In quoting from Smith, they may be aware of this because they have omitted the crucial citation to the single case the Smith court rehed on; the pertinent language, -with the citation intact, bears repeating: The objection was overruled, and the appellant made no further motion or request for rehef in the nature of a request for a mistrial, a striking of the statement, or a limiting instruction. In the absence of a proper request for, and a denial of, specific rehef sought by appellant, we dechne to hold that the ruling of the trial court to the appellant’s general objection was reversible error. See Jurney v. State, 298 Ark. 91, 766 S.W.2d 61 (1989). (Emphasis added.) However, even a cursory reading of Jurney indicates that this case could not be more inapplicable to the facts presented in Smith, and to the instant case: Finally, the appellant argues that the victim should not have been allowed to testify about his prior violent acts. When asked if this was the first time the appellant had been violent to her and her husband, the victim said no, he had pulled a knife on her before and hurt his father several times. An objection was sustained. When asked why she left town shortly after the incident, the victim replied that she feared her son would get out of jail and hurt her and her husband. Again, the objection was sustained. The appellant got the relief requested. Since he did not ask for either an admonition or a mistrial, we find no error. Daniels v. State, 293 Ark. 422, 739 S.W.2d 135 (1987). (Emphasis added.) The crucial distinction, fatal to the holding of Smith, is that in Jurney, the objection was sustained, while in Smith it was overruled. Moreover, I am convinced that a most important authority, even for appellate judges — common sense — dictates that a defendant need not move for mistrial after an objection to the State’s closing argument has been clearly overruled. In Sullivan, Prosecutorial Misconduct in Closing Arguments in Arkansas Criminal Trials, 20 UALR L.J. 213, 254 (1997), one legal scholar has stated that Boyd v. State, 318 Ark. 799, 889 S.W.2d 20 (1994), implicitly recognizes a two or three-step process in preserving error based on prosecutorial misconduct in closing arguments and, with regard to the requirement for a timely motion for mistrial in order to preserve the issue, concludes: Although, the supreme court does not appear to require an initial objection addressed to the trial court prior to the motion for mistrial, in most cases counsel will need to object to set in motion the full process of preservation. If the trial court overrules the objection no further steps should be required of the defense counsel in terms of either the motion for mistrial or request for specific admonition to disregard precisely because the trial court has ruled that no misconduct has occurred. Consequently, curative action could hardly be rationally contemplated by a court that has rejected the defense challenge. (Emphasis added.) Here, the trial court clearly overruled Leaks’s objection and no further steps should be required of Leaks after that ruling. The issue is preserved, and we should reverse and remand this case for new trial. Hart and Neal, JJ., join.